DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This action is in response to Applicant’s amendment filed on 10/18/2021 from which Claims 1-11, 14, 16-20, and 22 are pending of which Claims1, 10-11, 17-19, and 22 were amended.  Claims 12-13, 15 and 21 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 10/18/2021.  
Claim Rejections - 35 USC § 103
Claims 1-11, 14, 16-17, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (WO 2014/022368 A2) in view of Talpaert et al. (US 6,818,309) and further in view of JP 2015-193988 Sawazaki et al evidenced by JP 2016-074868, Arata et al.  
For JP 2015-193988 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Sawazaki”.   
For JP 2016-074868 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Arata”.   
Regarding claims 1, 9, 17 and 19, Ueda (Page 14, lines 22-23) teaches a substrate coated with a layer of a hard coat.  The hard coat includes a binder and from 40-95 mass% of the mass of the hard coat a mixture of nanoparticles as claimed (Page 2, lines 15-23). The composition for the hard coat can be coated and then cured (Examples). The article can be a display and further have a silane coupling treatment performed on the surface of the hard coat to provide the surface with functionality such as smudge resistance, fog resistance, and the like (Page 16, lines 36-39 and page 14, lines 7-14).  Silane coupling treatment can be performed with a known method using a hydrophilic or hydrophobic silane coupling agent. Examples of hydrophilic silane coupling agents include amino-modified alkoxysilanes, epoxy-modified alkoxysilanes such as glycidyl-modified alkoxysilanes, polyether-modified alkoxysilanes, zwitter ion alkoxysilanes, and the like 
Ueda does not teach that this treatment is a two layer treatment of a silicon oxycarbide and a hydrophilic layer.  
Talpaert (Column 1, lines 31-41) teaches coatings that can be used on transparent substrates to lessen the phenomenon of water vapor condensation.  The coating can be formed by depositing silanes and can have the form of multiple layers with each layer having a different chemical composition with all of the layers being hydrophilic with a lower layer being an silicon oxycarbide layer (Column 3, line 13 though Column 4, line 5).  The oxygen content value for x can be less than 2 (Column 1, lines 61-63).  The content of carbon can be adjusted to balance the refractive index of the coating and the degree of hydrophilicity (Column 2, lines 39-48).  Thus, the value for y would be a matter of routine experimentation to achieve a desired refractive index of the coating and the degree of hydrophilicity.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multilayered coating of Talpaert, as the silane treatment of Ueda, in order to have a specific silane coating that has been shown to be effective for lessening the phenomenon of water vapor condensation (fog resistance) with a reasonable expectation of success.  
However Ueda in view of Talpaert disclosing in Udea the zwitterion silane in the hydrophilic treatment does not disclose zwitterion silane with the multilayer of hydrophilic layer and silicon oxycarbide layer of Talpaert.  
Sawazaki is directed to hydrophilic layers as is Udea modified by Talpaert as disclosed in the abstract and at page 4, 4th ¶, page 7 to page 9, 4th ¶, and page 14, 4th ¶ to provide a method for forming a functional layer having 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  In the formula, is 1 to 3, m is a repeating number of R 2 - R 3, and is a natural number of 1 or more.  R1 is lower alkoxy groups, such as lower alkyl groups, such as a m ethyl group, an ethyl group, a propyl group, and a butyl group, a methoxy group, an ethoxy basis, a propoxy group, and a butoxy group, R 2 is an alkylene group having 1 to 4 carbon atoms or a compound represented by the formula (2) :  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
R 3 is a sulfo Betaine structure represented by formula (3): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, a carboxy betaine structure represented by formula (4) 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 , or a phosphoryl Betaine structure represented by formula (5) 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; 
 In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Alternatively in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Ueda as modified by Talpaert the multilayered coating of hydrophilic layer from silane deposition on silicon oxycarbide layer, as afore-described where as suggested by Ueda a hydrophilic zwitterion silane where from Sawazaki is carboxybetaine, sulfobetaine and phosphobetaine, like Lambic 400 EP, hydrophilic group-containing alkoxysilane as the zwitterion alkoxysilane with the silicon oxycarbide underlayer or primer as the silane treatment of Ueda, in order to have a hydrophilic coating multiple coating with water repellency, oil repellency as for Claims 1, 9, 17 and 19.  Furthermore the combination of Sawazaki with Ueda as modified by Talpaert has a reasonable expectation of success to one skilled in the art because all of Sawazaki, Ueda and Talpaert have silanes for a hydrophilic layer.  
Regarding claim 2, the article of Ueda I in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and can have a primer layer between the substrate and the hard coat layer (Page 15, lines 16-19).   
Regarding claim 3, in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the binder can comprise a cured (meth)acrylic oligomer or monomer (Page 3, line 34 through Page 5, line 16).  Further Applicants are reminded regarding the wording of Claim 3 of “cured” (meth)acrylic oligomer or monomer” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process 
Regarding claim 4, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the binder can be from 5 to 60 mass% of the total mass of the hard coat (Page 4, lines 21-24).  
Regarding claims 5, 6 and 20, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the layer can further comprise 0.01 to 20 parts by mass, based on 100 parts by mass of the other hard coat components, of a fluorinated (meth)acrylate containing siloxane (silicone) units (Page 11, line 1-25).    
Regarding claim 7, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the nanoparticles can be formed from several of the claimed materials (Page 6, lines 14-23).
Regarding claim 8, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the hard coat can have a thickness of from 80 nm to 30 microns (Page 7, lines 25-29).  
Regarding claim 10, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the water contact angle of the layers of Talpaert (Column 3, lines 36-50) can be less than 35 degrees.  
Regarding claim 11, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and while Ueda in view of Talpaert further in view of Sawazaki does not explicitly disclose the haze value of the silicon oxycarbide layer, given that the layer can be formed by CVD with the same types of silanes as in the instant application, the teachings of Ueda in view of Talpaert further in view of Sawazaki would encompass haze values in the same manner as in the instant application and as claimed.   
Regarding claims 14 and 16, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the layers of Talpaert can has a thickness of at least 5 nm (Column 4, lines 1-5).   
Regarding claim 22, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and Talpaert (Column 3, lines 13-30) teaches that the layers can be formed from silanes, such as ethoxy silanes. Ueda (Page 14, lines 11-18) teaches that the hydrophilic silanes that can be used for the treatment include zwitter ion alkoxysilanes.     
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (WO 2014/022368 A2) in view of Talpaert et al. (US 6,818,309) further in view of Sawazaki as applied to claims 1 and 17 above, and further in view of Nakajima et al. (US 2002/0090521).   
Regarding claim 18, as stated above, Ueda, using the coating of Talpaert and the hydrophilic layer of Sawazaki, teaches an article and method that meets the limitations of claim 1 and 17.  Talpaert teaches using CVD to form the layers including silicon oxycarbide, teaches that oxygen can be used as an oxidizing agent and gives some general silicon precursors that can be used to form the layers (Column 3, lines 13-30). 
Ueda in view of Talpaert further in view of Sawazaki does not explicitly teach using plasma-enhanced CVD and the specific reactants claimed.
Nakajima (Abstract, Paragraphs 1-4) teaches forming silicon oxycarbide layers for used in transparent displays. The use of plasma CVD allows comparatively easy control over the condition for forming the layers so that they can be formed efficiently (Paragraphs 30-31 and 44). Nakajima (Paragraph 150) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plasma CVD method and precursors of Nakajima for forming the silicon oxycarbide layer of Ueda in view of Talpaert further in view of Sawazaki, motivated to have with a reasonable expectation of success a particular CVD method that allows comparatively easy control over the condition for forming the layers so that they can be formed efficiently. 
Regarding claim 11, while Ueda in view of Talpaert further in view of Sawazaki and Nakajima does not explicitly disclose the haze value of the silicon oxycarbide layer, given that the layer can be formed by plasma CVD with the same types of silanes as in the instant application, the teachings of Ueda in view of Talpaert further in view of Sawazaki and Nakajima would encompass haze values in the same manner as in the instant application and as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787